DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 10/23/2020.  Claims 1, 10, 11, and 20 have been amended.  Claims 5 and 15 have been canceled.  No claims have been newly added.  Accordingly, claims 1-4, 6-14, and 16-20 are currently pending and are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/23/2020 has been entered.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is 

Claim Objections
Claims 1, 10, and 11 are objected to because they recite “determining whether or not one of additional conditions is satisfied...”  For the sake of clarity, the Examiner suggests this is changed to “whether or not one additional condition is satisfied...”  If this change is made, then the instances of “additional conditions” found later in the claims should be changed to “additional condition” followed by proper verb conjugation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 10-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shamoto (US 2010/0250042 A1) in view of Koike et al. (US 2015/0314777 A1, hereinafter “Koike”).

Regarding claim 1, Shamoto discloses a method of controlling a mode change in a hybrid vehicle comprising a non-transitory computer-readable recording medium storing a (¶41 “The hybrid electronic control unit 70 is a microprocessor configured mainly by a CPU 72, and may further include a ROM 74 that stores processing programs”) for controlling the mode change in the hybrid vehicle, wherein the method program includes software instructions comprising: determining whether or not a first state-of-charge (SOC) condition is satisfied (See Fig. 2, Step 160 where the system transitions to internal-combustion engine power only when SOC is not greater than or equal to Sref.) when a current driving mode is a first mode in which discharging is performed (See Fig. 2, Step 100.  See also ¶44 “When the drive control routine is executed, the CPU 72 of the hybrid electronic control unit 70 first executes a process of inputting data required for control, such as the… rotational speed of the rotors of the motors MG1 and MG2”.  Battery discharging causes the rotors of the motors to rotate.); maintaining the first mode until the first SOC condition is satisfied (See ¶43 “FIG. 2 is a flowchart that shows a drive control routine executed by the hybrid electronic control unit 70.  The routine is executed at predetermined intervals (for example, every several msec).”  Since the routine repeats every msec, for example, the first mode of discharging will be maintained so long as the condition of S150 is not satisfied and the SOC is greater than or equal to Sref.); determining whether or not one of additional conditions is satisfied when the first SOC condition is satisfied (See Fig. 2, Steps 150 and 160.  Additional conditions include ¶45 “requested torque” and ¶47 “requested power”); and performing a transition to a second mode in which a state of charge is maintained when one of the additional conditions is satisfied (¶48 in order to control or maintain the state of charge SOC of the battery 50… the engine operation mode is selected if the requested power Pe* is equal to or above the first power threshold Pref, or if the requested power Pe* is below the first power threshold Pref and the state of charge SOC of the battery 50 is below the second power threshold Sref”), wherein the additional conditions comprise at least one of a requested torque or requested power condition, an engine starting need condition, or a second SOC condition (Additional conditions include ¶45 “requested torque” and ¶47 “requested power”). 
Shamoto does not expressly disclose wherein the first SOC condition is checked before any of the additional conditions is checked.  However, Koike, in the same field of invention, discloses this limitation (See ¶98 “a determination is made as whether there is a demand for engine startup (EV > HEV mode-switching), doing so by making reference to whether the battery state of charge SOC is less than a permissible lower limit value SOCs (charge demand determination value) shown in FIG. 4 thus necessitating charging of the battery 12, to whether the accelerator position APO is at or above a set value APOs so that the demanded power can no longer be generated by the elector motor 2 alone”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shamoto with those of Koike in order to compare a current SOC to a threshold SOC before checking a requested power condition or a requested torque condition in a hybrid vehicle.  Koike clearly provides the motivation for this limitation: if the SOC of a battery is below a predetermined SOC threshold, and the requested power is above a predetermined power threshold, then the battery will be incapable of supplying enough energy to deliver the requested power.  In such a case, the vehicle mode would be changed from a charge depleting mode to a charge sustaining mode by activating an onboard engine to both charge the battery and supply the requested power.

modified Shamoto discloses the method according to claim 1, wherein the first SOC condition is satisfied when a current SOC is less than a first SOC, which is a reference SOC for a change to the second mode (See Fig. 2, Step 160.  See also ¶48 “the state of charge SOC of the battery 50 is below the second power threshold Sref”). 
 
Regarding claim 3, modified Shamoto discloses the method according to claim 2, wherein the second SOC condition is satisfied when the current SOC isOPP-HK-2017-0046-US-00 less than a second SOC, and the second SOC is less than the first SOC (See ¶48 “in order to control or maintain the state of charge SOC of the battery 50 within the state-of-charge control range, a value larger than the lower limit value Slow of the state-of-charge control range is used.”  That is, Slow < Sref, and if the current state of charge is less than Slow, then a “charge sustaining” mode is initiated (i.e. the vehicle uses the internal-combustion engine for motive power).  See also ¶46 and Fig. 5).  

Regarding claim 4, modified Shamoto discloses the method according to claim 1, wherein the requested torque or requested power condition is satisfied when a current driver requested torque or driver requested power is greater than a reference (See Fig. 2, Steps 140 and 150).  

Regarding claim 7, modified Shamoto discloses the method according to claim 1, further comprising maintaining the first mode when none of the additional conditions are satisfied (See Fig. 2, Steps 160, 190, and 200).  

modified Shamoto discloses the method according to claim 1, wherein the first mode comprises a charge-depleting (CD) mode, and the second mode comprises a charge-sustaining (CS) mode (See Fig. 5 and ¶46).  

Regarding claim 10, Shamoto discloses a non-transitory computer-readable recording medium in storing a program for controlling a mode change in a hybrid vehicle, wherein the program includes software instructions (¶41 “The hybrid electronic control unit 70 is a microprocessor configured mainly by a CPU 72, and may further include a ROM 74 that stores processing programs”) which comprise: determining whether or not a first state-of-charge (SOC) condition is satisfied (See Fig. 2, Step 160 where the system transitions to internal-combustion engine power only when SOC is not greater than or equal to Sref.) when a current driving mode is a first mode in which discharging is performed (See Fig. 2, Step 100.  See also ¶44 “When the drive control routine is executed, the CPU 72 of the hybrid electronic control unit 70 first executes a process of inputting data required for control, such as the… rotational speed of the rotors of the motors MG1 and MG2”.  Battery discharging causes the rotors of the motors to rotate.); maintaining the first mode until the first SOC condition is satisfied (See ¶43 “FIG. 2 is a flowchart that shows a drive control routine executed by the hybrid electronic control unit 70.  The routine is executed at predetermined intervals (for example, every several msec).”  Since the routine repeats every msec, for example, the first mode of discharging will be maintained so long as the condition of S150 is not satisfied and the SOC is greater than or equal to Sref.); determining whether or not one of additional conditions is satisfied when the first SOC condition is satisfied (See Fig. 2, Steps 150 and 160.  Additional conditions include ¶45 “requested torque” and ¶47 “requested power”); and performing a transition to a second mode in which a state of charge is maintained when one of the additional conditions is satisfied (¶48 in order to control or maintain the state of charge SOC of the battery 50… the engine operation mode is selected if the requested power Pe* is equal to or above the first power threshold Pref, or if the requested power Pe* is below the first power threshold Pref and the state of charge SOC of the battery 50 is below the second power threshold Sref”), wherein the additional conditions comprise at least one of a requested torque or requested power condition, an engine starting need condition, or a second SOC condition (Additional conditions include ¶45 “requested torque” and ¶47 “requested power”).
Shamoto does not expressly disclose wherein the first SOC condition is checked before any of the additional conditions is checked.  However, Koike discloses this limitation (See ¶98 “a determination is made as whether there is a demand for engine startup (EV > HEV mode-switching), doing so by making reference to whether the battery state of charge SOC is less than a permissible lower limit value SOCs (charge demand determination value) shown in FIG. 4 thus necessitating charging of the battery 12, to whether the accelerator position APO is at or above a set value APOs so that the demanded power can no longer be generated by the elector motor 2 alone”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shamoto with those of Koike in order to compare a current SOC to a threshold SOC before checking a requested power condition or a requested torque condition in a hybrid vehicle.  Koike clearly provides the motivation for this limitation: if the SOC of a battery is below a predetermined SOC threshold, and the requested power is above a predetermined power threshold, then the battery will be incapable of supplying 

Regarding claim 11, Shamoto discloses a hybrid vehicle comprising a non-transitory computer-readable medium storing a program (¶41 “The hybrid electronic control unit 70 is a microprocessor configured mainly by a CPU 72, and may further include a ROM 74 that stores processing programs”) for controlling a mode change in the hybrid vehicle, wherein the program includes software instructions comprising: determining whether or not a first state-of-charge (SOC) condition is satisfied (See Fig. 2, Step 160 where the system transitions to internal-combustion engine power only when SOC is not greater than or equal to Sref.) when a current driving mode is a first mode in which discharging is performed (See Fig. 2, Step 100.  See also ¶44 “When the drive control routine is executed, the CPU 72 of the hybrid electronic control unit 70 first executes a process of inputting data required for control, such as the… rotational speed of the rotors of the motors MG1 and MG2”.  Battery discharging causes the rotors of the motors to rotate.), maintaining the first mode until the first SOC condition is satisfied (See ¶43 “FIG. 2 is a flowchart that shows a drive control routine executed by the hybrid electronic control unit 70.  The routine is executed at predetermined intervals (for example, every several msec).”  Since the routine repeats every msec, for example, the first mode of discharging will be maintained so long as the condition of S150 is not satisfied and the SOC is greater than or equal to Sref.), determining whether or not one of additional conditions is satisfied when the first SOC condition is satisfied (See Fig. 2, Step 160.  Additional conditions include ¶45 “requested torque” and ¶47 “requested power”), performing a transition to a second mode in which a state of charge is maintained when one of the additional conditions is satisfied (¶48 “in order to control or maintain the state of charge SOC of the battery 50… the engine operation mode is selected if the requested power Pe* is equal to or above the first power threshold Pref, or if the requested power Pe* is below the first power threshold Pref and the state of charge SOC of the battery 50 is below the second power threshold Sref”); and controlling an engine to start in the second mode depending on a determination result of whether or not one of the additional conditions is satisfied when the first SOC condition is satisfied (¶48 “ The process of steps S150 and S160 is a process of selecting between the engine operation mode and the motor operation mode described above”.  The claimed “second mode”, in which state of charge is maintained, is interpreted to be a mode in which the motor is not operated.  In Fig. 2, step 170, the engine is started with settings for speed and torque.  See ¶49 for further discussion.).
Shamoto does not expressly disclose wherein the first SOC condition is checked before any of the additional conditions is checked.  However, Koike discloses this limitation (See ¶98 “a determination is made as whether there is a demand for engine startup (EV > HEV mode-switching), doing so by making reference to whether the battery state of charge SOC is less than a permissible lower limit value SOCs (charge demand determination value) shown in FIG. 4 thus necessitating charging of the battery 12, to whether the accelerator position APO is at or above a set value APOs so that the demanded power can no longer be generated by the elector motor 2 alone”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shamoto with those of Koike in order Koike clearly provides the motivation for this limitation: if the SOC of a battery is below a predetermined SOC threshold, and the requested power is above a predetermined power threshold, then the battery will be incapable of supplying enough energy to deliver the requested power.  In such a case, the vehicle mode would be changed from a charge depleting mode to a charge sustaining mode by activating an onboard engine to both charge the battery and supply the requested power.

With respect to claim 12, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 12 is rejected over the same rationale as claim 2.

With respect to claim 13, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 13 is rejected over the same rationale as claim 3.

With respect to claim 14, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 14 is rejected over the same rationale as claim 4.

With respect to claim 17, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 17 is rejected over the same rationale as claim 7.

With respect to claim 18, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 18 is rejected over the same rationale as claim 8.

With respect to claim 20, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 20 is rejected over the same rationale as claim 1.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shamoto, in view of Koike, and in view of Oyama et al. (US 2015/0151759 A1, hereinafter “Oyama”).

Regarding claim 6, modified Shamoto discloses the method according to claim 1.  Modified Shamoto does not expressly disclose wherein the engine starting need condition is satisfied when a current condition corresponds to at least one of a case in which there is an engine starting request from an air conditioner, a case in which there is an engine starting request for diagnosis, and a case in which engine warmup or catalyst heating is required.
However, Oyama, in the same field of invention, discloses this limitation (See Fig.  3, steps 100 and 120.  See also ¶39 “When the catalyst temperature Tc is lower than the threshold Tcref, the basic charge/discharge required power Pbtmp is set for the charge/discharge required power Pb*”.  When catalyst heating is required, the engine is started in order to charge the battery.).  
Shamoto with those of Oyama to start the internal-combustion engine of a hybrid vehicle when a starting need condition is satisfied, including when catalyst heating is required.
In a hybrid vehicle that has both an internal-combustion engine and an electric motor, there may be instances when the engine is started in order to generate needed power to charge the batteries or, in this case, to heat the engine’s catalytic converter.  An engine’s catalytic converter operates at a high temperature in order to reduce toxic gases and pollutants in the exhaust.  Vehicles must meet minimum emissions requirements while driving, so a hybrid system that maintains catalytic converter normal operating temperature by activating the engine will ensure that emissions regulations are met.

With respect to claim 16, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 16 is rejected over the same rationale as claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamoto, in view of Koike, and in view of Yu et al. (US 2011/0172867 A1, hereinafter “Yu”).

Regarding claim 9, modified Shamoto discloses the method according to claim 1.  Modified Shamoto does not expressly disclose wherein the hybrid vehicle comprises a plug-in hybrid electric vehicle (PH-EV).
Yu, in the same field of invention, discloses this limitation (¶29 “FIG. 1, a block diagram of a plug-in hybrid electric vehicle (PHEV) power-train capable of operating according to energy management strategies…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shamoto with those of Yu in order to apply the claimed invention to plug-in hybrid electric vehicles.  Plug-in hybrids are capable of being connected to the domestic power grid in order to charge the hybrid system’s batteries.  Since plug-in hybrids face the same state-of-charge management challenges as hybrid vehicles, it is reasonable that the claimed invention would be applied to them as well.

With respect to claim 19, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 19 is rejected over the same rationale as claim 9.

Response to Arguments
The 35 U.S.C. 112(f) interpretations and associated 35 U.S.C. 112(b) rejections of claims 11-20 detailed in the final rejection dated 06/24/2020 have been withdrawn in light of the amendments.
Regarding the 35 U.S.C. 102 and 103 rejections, all of Applicant’s arguments are directed toward Shamoto, Oyama, and Yu not teaching the newly-added limitation wherein “the first SOC condition is checked before any of the additional conditions is checked”.  These arguments are moot, since an additional reference, Koike, has been introduced to teach this limitation. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669